DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/14/2022 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1-4, 6, and 10 has/have been amended and claim(s) 9, 11-24, and 27-30 has/have been cancelled. Claims 1-8, 10, 25, and 26 are now pending and have been considered below. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0363333) in view of Clark et al. (U.S. Pub. No. 2019/0041883).
As per claim 1, Carr teaches a furniture apparatus (figure 2) comprising: an integrated holder (base of 2) on a work, desk or table surface of the furniture apparatus (figure 2), wherein the integrated holder supports and secures an electronic and self-contained air filtration system (airborne influenza/pathogen mitigator; title) having an air intake (bottom of 2) positioned to communicate with ambient air 360 degrees around the air intake and air filtration system (it is understood that the intake is capable of communicating with ambient air 360 degrees around the air intake and air filtration system), and wherein the integrated holder elevates the air filtration system above the work, desk or table surface of the furniture apparatus (figure 2), and wherein the air intake is configured to suction air exhaled from one or more persons using the surface of the furniture apparatus free of an airflow barrier external to the air filtration system impeding suctioning into the air intake (as illustrated, the system is free of an airflow barrier external to the air filtration system impeding suctioning into the air intake; figure 2), and wherein the air filtration system further includes an air outlet (top of 2) positioned above the air intake relative to the work, desk or table surface (figure 2) and the air filtration system is free of an external barrier impeding airflow between the air outlet and air intake (as illustrated, the system is free of an external barrier impeding airflow between the air outlet and air intake; figure 2); and a filter (10) inside the self-contained air filtration system between the air intake and air outlet (figure 4) configured to capture and destroy one or more pathogens that include at least one of a virus and a bacteria in the air exhaled from the one or more persons using the surface of the furniture apparatus into the ambient air (it is understood that the pathogen mitigator is capable of being configured to capture and destroy one or more pathogens that include at least one of a virus and a bacteria in the air exhaled from the one or more persons using the surface of the furniture apparatus into the ambient air).  
Carr fails to disclose the apparatus is retrofitted and coupled to the furniture apparatus.
Clark et al. discloses a precision air device (abstract) that is retrofitted (paragraph 65) and coupled to a furniture apparatus (via mounting adpapers; paragraph 47).
Therefore, from the teaching of Clark et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the airborne pathogen mitigator system of Carr such that it is retrofitted and coupled to the furniture apparatus, as taught by Clark et al., in order to facilitate the attachment to different types of workplace surfaces.
As per claim 2 Carr fails to disclose the integrated holder is positioned to support the air intake higher than about three feet from a floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned to support the air intake higher than about three feet from a floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned to support the air intake higher than about three feet from a floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 3 Carr fails to disclose the integrated holder is positioned to support the air intake higher than about four feet from the floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned to support the air intake higher than about four feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned to support the air intake higher than about four feet from the floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 4 Carr fails to disclose the integrated holder is positioned to support the air intake higher than about five feet from the floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned to support the air intake higher than about five feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned to support the air intake higher than about five feet from the floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 5, Carr fails to disclose multiple partitions dividing the furniture apparatus into multiple separated workspaces.  
Clark et al. discloses a precision air device (abstract) including multiple partitions (dividers [not labeled]) dividing the furniture apparatus into multiple separated workspaces (figure 4).  
Therefore, from the teaching of Clark et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the airborne pathogen mitigator system of Carr to include multiple partitions dividing the furniture apparatus into multiple separated workspaces, as taught by Clark et al., in order to separate work spaces for workers to provide privacy.
As per claim 6, Carr fails to disclose the integrated holder is configured to elevate the air filtration system higher than about a foot from the work, desk, or table surface of the furniture apparatus.
However, it would have been an obvious matter of design choice to make the integrated holder be configured to elevate the air filtration system higher than about a foot from the work, desk, or table surface of the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder be configured to elevate the air filtration system higher than about a foot from the work, desk, or table surface of the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 10, Carr teaches a single holder (figure 2) configured to support and secure a self-contained air filtration system (airborne influenza/pathogen mitigator; title), wherein each air filtration system has a pathogen-destroying filter (10) between an air outlet and an air intake (figure 4).    
Carr fails to disclose a plurality of integrated holders each retrofitted and coupled to the work, desk or table surface wherein each air filtration system is elevated by its respective integrated holder adjacent multiple separated workspaces created by the multiple partitions dividing the surface of the furniture apparatus.
Clark et al. discloses a precision air device (abstract) including a plurality of integrated holders (100a-100c) each retrofitted and coupled to the work, desk or table surface (figure 4A) wherein each air filtration system is elevated by its respective integrated holder adjacent multiple separated workspaces (figure 4a) created by the multiple partitions dividing the surface of the furniture apparatus (figure 4a).    
Therefore, from the teaching of Clark et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the airborne pathogen mitigator system of Carr to include a plurality of integrated holders each retrofitted and coupled to the work, desk or table surface wherein each air filtration system is elevated by its respective integrated holder adjacent multiple separated workspaces created by the multiple partitions dividing the surface of the furniture apparatus, as taught by Clark et al., in order to provide clean air for separate work spaces for workers while providing privacy.

Claim(s) 7 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0363333), in view of Clark et al. (U.S. Pub. No. 2019/0041883), and in view of Ott (U.S. Patent No. 4,784,445).
As per claims 7 and 8, Carr as modified fails to disclose the integrated holder is height-adjustable.  
Ott discloses a ventilated work station (abstract) having a height-adjustable holder (col. 4, line 30).
Therefore, from the teaching of Ott, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the airborne pathogen mitigator system of Carr such that the holder is height-adjustable, as taught by Ott, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the work space.

Claim(s) 25 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S. Pub. No. 2014/0363333), in view of Clark et al. (U.S. Pub. No. 2019/0041883), and in view of Chung et al. (U.S. Pub. No. 2002/0078830).
 As per claim 25, Carr as modified fails to disclose the air filtration system is coupled to an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels.  
Chung et al. discloses an air purifier (abstract) coupled to an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels (paragraph 7).  
Therefore, from the teaching of Chung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the airborne pathogen mitigator system of Carr to include an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels, as taught by Chung et al., in order to improve the overall energy efficiency of the purification system to reduce electricity costs.
As per claim 26, Carr as modified fails to disclose the air filtration system is coupled to an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels.  
Chung et al. discloses an air purifier (abstract) coupled to an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels (paragraph 7).  
Therefore, from the teaching of Chung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the airborne pathogen mitigator system of Carr to include an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels, as taught by Chung et al., in order to improve the overall energy efficiency of the purification system to reduce electricity costs.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New references Carr (U.S. Pub. No. 2014/0363333) and Clark et al. (U.S. Pub. No. 2019/0041883) have been added to overcome the newly added limitations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633        

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635